Citation Nr: 1108388
Decision Date: 03/02/11	Archive Date: 04/20/11

DOCKET NO. 06-06 685                       DATE MAR 02 2011 
On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 

THE ISSUE 

Entitlement to a disability evaluation in excess of 20 percent for a herniated disc at L4-5. 

REPRESENTATION 

Appellant represented by: Robert V. Chisholm, Attorney 

ATTORNEY FOR THE BOARD 

B. R. Mullins, Associate Counsel 

INTRODUCTION 

The Veteran had active service from November 1989 to December 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas that denied the benefit sought on appeal. In March 2009, the Board affirmed the denial of the Veteran's claim. 

An appeal was thereafter taken to the United States Court of Appeals for Veterans Claims (Court) and the parties to that appeal jointly moved the Court to vacate the Board's decision of March 2009 and remand the matter to the Board for further consideration. By its Order of September 2009, the Court granted the parties' joint motion and the case was returned to the Board for further review. 

In March 2010, the Board remanded the Veteran's claim so that he could be scheduled for his requested BVA videoconference hearing. However, the Veteran's representative notified VA prior to the Veteran's scheduled hearing that he wished to withdraw his hearing request. The claim was subsequently returned to the Board for appellate review. 

FINDINGS OF FACT 

1. Prior to March 13, 20 10, the Veteran's lumbar spine disability was manifested by flexion limited to 50 degrees due to pain upon repetition and flare-ups, but it was not manifested by flexion to 30 degrees or less, incapacitating episodes lasting at least 4 weeks in a 12 month period, or unfavorable or favorable ankylosis of the entire thoracolumbar spine. 

2. As of March 13, 2010, the Veteran's lumbar spine disability has been manifested by forward flexion to 10 degrees, favorable ankylosis of part of the thoracolumbar spine, and pain, but has not manifested unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes. 

- 2 - 

CONCLUSIONS OF LAW 

1. The criteria for a disability evaluation in excess of 20 percent for a herniated disc at L4-5, prior to March 13, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71 a, Diagnostic Code 5243 (2010). 

2. The criteria for a disability evaluation of 40 percent for a herniated disc at L4-5, as of March 13, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5I03A (West 2002); 38 C.F.R. § 3.159 (2010). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2005, March 2006 and February 2010. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev' d on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the Veteran's appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

- 3 - 

(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 

Relevant Laws and Regulations 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). See also 38 C.F.R. §§ 4.1, 4.2. As such, the Board has considered all of the evidence of record. However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical 

- 4 - 

strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003»; Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 20 percent rating requires forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, 

- 5 - 

extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

- 6 - 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003). 

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003). 

- 7 - 

Relevant Facts 

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected lumbar spine disability. As discussed below, the preponderance of the evidence of record demonstrates that the Veteran is entitled to a higher disability rating of 40 percent, as of March 13, 2010. However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent, prior to March 13, 2010. 

For historical purposes, the Veteran was granted service connection for a herniated disc at L4-5 in a July 1998 rating decision. A 0 percent disability evaluation was assigned, effective as of January 30, 1998. The Veteran's disability evaluation was increased to 20 percent in a June 2003 rating decision, effective as of March 6, 2003. In July 2005, VA received the Veteran's claim seeking an increased disability evaluation. This claim was denied by the RO in November 2005, and VA received a timely Notice of Disagreement for this decision in January 2006. The Veteran subsequently appealed this decision to the Board in February 2006. 

A magnetic resonance image (MRI) of the spine was taken in May 2005. This revealed no spinal stenosis in the thoracic region. In the lumbar region, there was evidence of degenerative disc disease with a mild central posterior herniation with anular tear at the L5-S1 vertebra. There was no spinal stenosis. 

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination of the lumbar spine in August 2005. The Veteran was found to have moderately decreased thoracolumbar range of motion, with flexion to 80 degrees (with pain beginning at 60 degrees), extension to 30 degrees (with pain beginning at 15 degrees), left lateral flexion to 30 degrees, right lateral flexion to 30 degrees (with pain beginning at 15 degrees) and bilateral lateral rotation to 30 degrees. There was no additional limitation of motion on repetition due to pain, fatigue, weakness or lack of endurance. It was noted that the Veteran did not require assistive devices for ambulation and that he was capable of walking one quarter of a mile. Examination revealed a normal posture and gait with no abnormal spinal curvatures. The Veteran was noted to have favorable ankylosis in 

- 8 - 

part of his thoracolumbar spine but there was no indication of unfavorable ankylosis. Finally, the examiner noted that the Veteran suffered no incapacitating episodes as a result of his intervertebral disc syndrome. The examiner diagnosed the Veteran with a herniated disc at the L4-L5 vertebra with an anular tear of herniated disc at the L5-S 1 vertebra. This was noted to result in significant occupational effects due to decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and decreased strength. 

Subsequent VA treatment records demonstrate that the Veteran continued to seek treatment for his low back pain following this examination. According to a December 2005 VA outpatient treatment record, the Veteran suffered from chronic and worsening low back pain. A December 2005 X-ray of the lumbar spine revealed some mild degenerative changes with sclerosis involving the sacroiliac joints. A February 2006 VA treatment record notes that the Veteran was having problems adjusting to his new life in that he used to do heavy manual work. The Veteran noted that he now had an interview for a part time desk job. 

The Veteran was afforded an additional VA examination of the lumbar spine in September 2006. It was noted that there was no history of hospitalization or 
surgery due to this condition. The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain. The Veteran also reported severe flare-ups of his spinal condition that lasted hours every two to three weeks, resulting in an inability to bend, stoop or kneel without severe pain. The examiner concluded that the Veteran's intervertebral disc syndrome resulted in 21 days of incapacitating episodes in the past 12 months. The examiner noted that the Veteran did not use any assistive devices to aid in ambulation and that he was able to walk one quarter of a mile. Examination revealed a normal gait with no abnormal spinal curvatures other than lumbar lordosis. It was noted that this was not due to muscle spasm. 
The Veteran was found to have favorable ankylosis in part of the thoracolumbar spine, but there was no indication of unfavorable ankylosis. 

Range of motion testing revealed flexion to 70 degrees (limited to 50 degrees upon repetition), extension to 15 degrees (limited to 10 degrees upon repetition), right 

- 9 - 

lateral flexion to 30 degrees (limited to 10 degrees upon repetition), left lateral flexion to 30 degrees (limited to 15 degrees upon repetition), and bilateral lateral rotation to 30 degrees with no additional limitation of motion upon repetition. X-rays revealed slight narrowing of the disc at L5-S 1, but the other discs were maintained. The examiner diagnosed the Veteran with herniated disc at L4-5 with residuals, resulting in significant occupational effects. The Veteran was working part-time as a radio broadcaster at this time, and he had missed 3 weeks of work in the past 12 months due to his back pain. The examiner noted that the Veteran suffered from decreased mobility, problems with lifting and carrying, lack of stamina, weakness, and decreased strength. 

Subsequent VA outpatient treatment records appear to suggest a temporary improvement in the Veteran's service-connected back disability. According to a February 2007 rheumatology consultation note, the Veteran suffered from chronic back pain for about three to four years. It was noted that the Veteran was being treated with Enbrel with a good response. The Veteran had been off of Enbrel since October 2006, with a significant recurrence of his symptomatology. A rheumatology follow-up note from April 2007 indicates that the Veteran was restarted on Enbrel in February 2007 and that he had experienced a significant improvement in his symptomatology. The Veteran indicated that he still had an intermittent and slight increase in achiness with swelling in a couple of joints. 

In July 2007, it was noted that the Veteran's low back pain was very well-controlled by Enbrel. The Veteran indicated that he worked as a mechanic and that his back pain was aggravated by positions he had to hold for prolonged periods of time. Examination revealed tenderness over the thoracolumbar spine. It was noted that the Veteran had flexion until his fingers were approximately 10 inches from the floor and that he had full extension and full lateral rotation. 

A March 2008 VA record indicates that the Veteran was seen for a physical therapy consultation. The Veteran reported a 15 year history of low back pain that was better in the past year with Enbrel. A subsequent physical therapy note from March 2010 notes that the Veteran was pleased with his initial response to physical therapy. An October 2008 medication reconciliation note indicates that the Veteran 

- 10 - 

was satisfied with his current regimen of pain control, including his level of functioning, even though there was still some chronic pain. 

In July 2009, the Veteran was seen in the emergency room due to low back pain that started about 2 hours earlier when he picked something up and felt a pop. A July 2009 primary care note indicates that this was an acute low back strain. 

The Veteran was most recently afforded a V A examination of the lumbar spine in March 2010. The Veteran was noted to be a full-time student at this time. The Veteran reported back pain that was precipitated by cold and damp weather or ordinary activities like twisting, turning the wrong way, lifting more than 30 pounds, bending, stooping, sitting for more than 20 minutes or standing for more than 15 minutes. During flare-ups, the Veteran was noted to have decrease in range of motion and back function due to stiffness and pain. It was noted that the Veteran did not use any assistive devices for ambulation and that he could walk up to 2 miles. It was noted that the Veteran had difficulties getting in and out of bed and that he could not tie his shoe laces due to his back. He also had problems getting in and out of his car and driving long distances and he was unable to play sports. The Veteran denied effects on feeding, bathing, dressing, toileting or grooming. The Veteran reported three incapacitating episodes in the previous year, but the examiner noted there were no incapacitating episodes for intervertebral disc syndrome. Examination revealed normal posture and gait and curvatures of the spine. Range of motion was found to be flexion to 10 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 20 degrees. It was noted that the Veteran was unable to perform repetitive motion to evaluate any additional limitation in motion. There was no muscle spasm, abnormal spinal contour, or ankylosis found upon examination. The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine. 

The Veteran also provided a statement regarding his symptomatology in October 2010. The Veteran reported that his back pain was worse in the morning. He also indicated that he had to avoid activities like bending or lifting anything weighing over 20 or 30 pounds. The Veteran also indicated that in the winter, his pain was 

- 11 - 

worse and that he could not do anything during flare-ups at this time. The Veteran also reported going to the emergency room on several occasions due to the pain. 

Analysis 

Disability Evaluation in Excess of 20 Percent Prior to March 13, 2010 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his lumbar spine disability, prior to March 13, 2010. As already noted, the next-higher disability evaluation of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. According to the August 2005 VA examination, the Veteran was capable of forward flexion to 80 degrees, with pain beginning at 60 degrees. Upon examination in September 2006, he was noted to have forward flexion to 70 degrees, limited to 50 degrees upon repetition. Subsequent treatment records prior to March 13, 2010 do not indicate the Veteran's range of motion, aside from a July 2007 treatment record indicating that the Veteran could flex until his fingers were approximately 10 inches from the floor. While it is not clear what degree of flexion the Veteran was capable of as of this time, an October 2008 record notes that the Veteran was satisfied with his current level of functioning. This evidence does not demonstrate that the Veteran suffered from forward flexion of the thoracolumbar spine of less than 30 degrees at any time prior to March 13 2010. 

Likewise, the Veteran was noted to have favorable ankylosis in only part of his thoracolumbar spine upon examination in August 2005 and September 2006. There was no indication of unfavorable ankylosis during these examinations. The March 2010 VA examiner also did not find evidence of ankylosis upon examination. Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from favorable or unfavorable ankylosis of the entire thoracolumbar spine at any time during the pendency of his claim. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion. 38 C.F.R. § 4.40 

- 12 - 

listed several factors to consider in evaluating joints - including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion. 38 C.F.R. § 4.40. As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations. 38 C.F.R. § 4.45. 

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 20 percent. The evidence of record clearly demonstrates that the Veteran suffers pain on movement. However, according to the September 2006 VA examination, the Veteran was only limited to 50 degrees of flexion, even when considering his pain upon repetition. The Veteran also told the examiner that he suffered from flare-ups every two to three weeks, resulting in an inability to bend, stoop or kneel without severe pain. The Veteran indicated that these flare-ups 
lasted for a matter of hours every two to three weeks. While these symptoms certainly indicate a worsening of the Veteran's symptomatology, they do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 40 percent disabling at any time prior to March 2010. A 20 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion. A subsequent treatment record from July 2007 also indicates that the Veteran was working as a mechanic and that he could flex until his fingers were 10 inches from the floor. This evidence demonstrates that despite his pain and weakness, the Veteran has maintained significant functionality. Therefore, even though the Veteran experiences intermittent flare-ups, this evidence alone does not demonstrate an overall functional impairment equal to a 40 percent disability evaluation. Furthermore, the Veteran indicated in October 2008 that he was satisfied with his current pain control and level of functioning. This evidence, 

- 13 - 

considered in totality, demonstrates that a 20 percent disability rating is appropriate in this case. 

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome. Under this formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a. For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1). According to the August 2005 VA examination, the Veteran had not suffered from any incapacitating episodes. The September 2006 VA examination noted incapacitating episodes of 21 days, or, 3 weeks. The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least 4 weeks in the past 12 months. As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted. 

The rating schedule represents as far as practicable, the average impairment of earning capacity. Ratings generally will be based on average impairment. 38 C.F.R. § 3.321(a), (b). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). To afford justice in these exceptional situations, an extra-schedular rating may be provided. 38 C.F.R. § 3.321(b). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. See Thun v. Peake, 
22 Vet. App. 111 (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided 

- 14 - 

by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

The evidence of record demonstrates that referral for extraschedular consideration is not warranted. The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent prior to March 13, 2010 for his service-connected herniated disc. According to his July 2006 notice of disagreement, he indicated that he was no longer able to work as a mechanic and he had returned to school to get a degree in something that did not require physical exertion. While 
the Board has considered this testimony, it does not demonstrate that the Veteran has suffered marked interference with employment above that contemplated by a 
20 percent disability rating, as the Veteran has been working on a part-time basis and going to school to earn a degree. The Veteran is currently rated as 20 percent disabled for this condition. See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See, too, Van Hoose v. Brown, 4 Vet. App. 361,363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). Furthermore, there is no evidence of hospitalization or in-patient treatment as a result of this disability. As such, the rating criteria reasonably describe the Veteran's symptomatology and referral for extraschedular consideration is not warranted. 

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted due to the Veteran's assertions. The Court has held that TDIU is an element of an increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). However, as noted in the preceding paragraph, the Veteran has continued to work on a part-time basis while earning a new degree. This evidence demonstrates that the Veteran is not totally 

- 15 - 

unemployable as a result of his service-connected low back disability and further consideration of this matter is not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a herniated disc of the lumbar spine, prior to March 13, 2010, must be denied. 

Disability Evaluation in Excess of 20 Percent as of March 13, 2010 

When affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to a disability evaluation of 40 percent for his lumbar spine disability as of March 13, 2010. As already noted, a 40 percent rating is warranted when there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. According to the March 2010 VA examination, the Veteran was limited in forward flexion to 10 degrees. Therefore, the evidence demonstrates that the Veteran is entitled to a 40 percent disability evaluation as of March 13, 2010. 

However, the Veteran is not entitled to the next-higher disability evaluation of 50 percent as of March 13, 2010. A 50 percent disability rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine. The evidence of record demonstrates that the Veteran does not suffer from unfavorable ankylosis of the entire thoracolumbar spine. For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 38 C.F.R. § 4.71a, Note (5). The March 2010 VA examiner concluded that the Veteran did not suffer from unfavorable ankylosis, and the Veteran has not offered any testimony since this examination to suggest he suffers from unfavorable 

- 16 - 

ankylosis. In his October 2010 statement, the Veteran suggested that while painful, he was still capable of bending the spine. As such, there is no evidence of unfavorable ankylosis. 

The Board has also considered whether' a higher disability evaluation may be warranted based on DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence demonstrates that the Veteran is significantly limited in his overall motion due to pain after repetition. The Veteran has also testified to flare-ups resulting in a decrease in range of motion due to stiffness and pain. These flare-ups are brought about by physical activities such as lifting, extended sitting or standing, and twisting or bending. However, despite this symptomatology, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 40 percent as of March 13, 2010. A higher disability rating of 50 percent is meant to compensate a Veteran with unfavorable ankylosis of the entire thoracolumbar spine. While the evidence demonstrates that the Veteran suffers from significant loss of motion and functionality, it does not suggest that his symptomatology is so bad as to rise to the level of unfavorable ankylosis - or fixation of the entire thoracolumbar spine in flexion or extension. In addition, while the Veteran has testified to significant flareups limiting most of his activities, this does not demonstrate that the Veteran's spinal disability rises to the level of total fixation during these flare-ups. A 
40 percent disability rating is meant to compensate a Veteran for significant limitation of motion, to include favorable ankylosis of the entire thoracolumbar spine. The evidence of record demonstrates that the Veteran only suffers from favo_rable ankylosis in part of his thoracolumbar spine. The Board recognizes that the Veteran indicated in his October 2010 statement that in cold weather, he could not bend at all due to flare-ups. However, this testimony does not demonstrate that the Veteran suffers from unfavorable ankylosis, as defined in 38 C.F.R. § 4.71a, as a result of his flare-ups. As such, the preponderance of the evidence demonstrates that the Veteran's disability level is fully compensated for by a 40 percent disability rating. 

The Board has also considered whether the Veteran may be entitled to a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a. Under this formula, a 60 percent 

- 17 - 

rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months. Id. For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1). The March 2010 VA examination noted that the Veteran had not suffered from any incapacitating episodes in the past 12 months. As such, a higher disability rating based on Intervertebral Disc Syndrome, as of March 13, 2010, is not warranted. 

The Board has again considered whether referral for extraschedular consideration is warranted. The Veteran's service-connected spinal disability has been found to cause pain and limitation of motion. However, such impairment is contemplated by the rating criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43. Furthermore, there is no evidence suggesting he has suffered marked interference with employment, meaning above and beyond that contemplated by his schedular rating, or required frequent hospitalization because of his disability. According to the March 2010 VA examination, the Veteran was currently a full-time student. While there is certainly evidence of occupational impairment in this case, a significant degree of occupational impairment is inherent in a 40 percent disability rating. See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, the rating criteria reasonably describe his disability, so referral for consideration of an extra-schedular rating is unwarranted. Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

The Board has again considered whether a claim of TDIU has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the March 2010 VA examination noted that the Veteran was a full-time student. VA has received 

- 18 - 

no evidence to suggest that the Veteran has since become unemployable. As such, further consideration of this matter is not warranted. 

As a final matter, with respect to neurological symptoms, the Board notes that in a January 2007 rating decision, the RO granted the Veteran separate disability ratings for neurological impairment associated with his service-connected herniated disc at L4-5, effective as of September 19, 2006. Specifically, the Veteran was granted service connection for neurological impairment of the right lower extremity with a disability evaluation of 10 percent under Diagnostic Code 8520. The Veteran has not expressed disagreement with that decision. Therefore, the questions of separate evaluations for neurological impairment, or the evaluation assigned for that impairment, are not before the Board. 

Affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to a higher 40 percent rating for his lumbar spine disability as of March 13, 2010. Staged ratings are appropriate under Hart v. Mansfield, 21 Vet. App. 505 (2007). 

ORDER 

A disability evaluation in excess of 20 percent for a herniated disc of the lumbar spine, prior to March 13, 2010, is denied. 

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 40 percent for a herniated disc of the lumbar spine, as of March 13, 2010, is granted. 

RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 19- 



